EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Lee on 03/02/2021.

The application has been amended as follows: 

Election/Restrictions
Claims 1-2, 6-8 and 10-24 are allowable. The restriction requirement among Groups I-III and Species 1-3, as set forth in the Office action mailed on 08/24/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/24/2018 is withdrawn. Claim 8, directed to a method of manufacturing a floor covering is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 1 (amended)
At line 1, after “wherein” delete [this] and insert --the--.
At line 26, after “adjacent panel-shaped” insert --or tile-shaped element--.

Claim 5 (cancelled)

Claim 10 (amended)
At line 1, after “of claim” delete [5] and insert --12--.

Claim 12 (amended)
At line 1, after “wherein” delete [this] and insert --the--.
At line 25, after “of opposite edges of an adjacent panel-shaped or tile-shaped element” insert:
--wherein a degree of foaming of said foamed layer at a location of the first lowered edge region of the first pair of opposite edges having the first geometry is different than a degree of foaming from a location of the second lowered edge region of the second pair of opposite edges having the second geometry--

Claim 24 (amended)
At line 1, after “wherein” delete [this] and insert --the--.
At line 27, after “upper surface of the floor covering material” insert:
--wherein a degree of foaming of said foamed layer at a location of the first lowered edge region of the first pair of opposite edges having the first geometry is different than a degree of foaming from a location of the second lowered edge region of the second pair of opposite edges having the second geometry--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitation regarding “a degree of foaming of said foamed layer at a location of the first lowered edge region of the first pair of opposite edges having the first geometry is different than a degree of foaming from a location of the second lowered edge region of the second pair of opposite edges having the second geometry” overcomes the prior art of record since this limitation would not have been any obvious design choice since such a modification to the prior art would have required hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.